

116 S3087 IS: To prohibit the Secretary of Veterans Affairs from denying home loans for veterans who legally work in the marijuana industry on the basis of the nature of such work, and for other purposes.
U.S. Senate
2019-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3087IN THE SENATE OF THE UNITED STATESDecember 18, 2019Mr. Schumer (for Ms. Warren (for herself and Mr. Gardner)) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo prohibit the Secretary of Veterans Affairs from denying home loans for veterans who legally work
			 in the marijuana industry on the basis of the nature of such work, and for
			 other purposes.
	
		1.Prohibition on denial of Department of Veterans Affairs home loans for veterans who legally work in
			 the
			 marijuana industry
 (a)ProhibitionIn the case of a person with documented income that is derived, in whole or in part, from working in the marijuana industry in compliance with the law of the State in which the work takes place, the Secretary of Veterans Affairs may not use the fact that such documented income is derived, in whole or in part, from working in the marijuana industry as a factor in determining whether to guarantee, issue, or make a housing loan under chapter 37 of title 38, United States Code.
			(b)Treatment of conduct
 (1)In generalThe conduct described in paragraph (2) shall— (A)not be construed to violate section 401 of the Controlled Substances Act (21 U.S.C. 841) or any other provision of law; and
 (B)not constitute the basis for forfeiture of property under section 511 of the Controlled Substances Act (21 U.S.C. 881) or section 981 of title 18, United States Code.
 (2)Conduct describedThe conduct described in this paragraph is the following: (A)The receipt by the Department of Veterans Affairs of documented income described in subsection (a).
 (B)The guaranteeing, insuring, or making by the Department of a housing loan described in subsection (a) for a person described in such subsection.
 (C)The conduct of a person described in subsection (a) relating solely to the application for or obtaining of a housing loan described in such subsection.
 (c)ProceedsThe proceeds from any transaction in compliance with this Act received by the Department of Veterans Affairs shall not be deemed to be the proceeds of an unlawful transaction under section 1956 or 1957 of title 18, United States Code, or any other provision of law.